Electronically Filed
                                                    Supreme Court
                                                    SCWC-28248
                                                    02-MAY-2012
                                                    01:57 PM



                           SCWC-28248

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      LAWRENCE O’GOREK, BEATRICE TSUNEYOSHI and KIM KALANI,
        Petitioners/Plaintiffs-Appellants/Cross-Appellees,

                               and

            HAWAII GOVERNMENT EMPLOYEES ASSOCIATION,
         Respondent/Plaintiff-Appellant/Cross-Appellee,

                               vs.

  HAWAII PUBLIC EMPLOYEES HEALTH FUND; BOARD OF TRUSTEES OF THE
  HAWAII PUBLIC EMPLOYEES HEALTH FUND; GREGORY SATO, ROBERT HU,
JULIE PRICE, STEVETTE SANTIAGO, TRACY CHANG, MILTON FUKE, DOLORES
    FOLEY, REV. BRUCE NAKAMURA and GEORGINA KAWAMURA, In their
 official capacities as Trustees of the Hawaii Public Employees
   Health Fund and not Individually; DIRECTOR OF FINANCE OF THE
            STATE OF HAWAI#I; and the STATE OF HAWAI#I,
        Respondents/Defendants-Appellees/Cross-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 28248; CIV. NO. 03-1-1352)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Nakayama, Acting C.J., Acoba, and McKenna, JJ., Circuit
 Judge Chan in place of Recktenwald, C.J., recused, and Circuit
          Judge Perkins in place of Duffy, J., recused)

          Petitioners/Plaintiffs-Appellants/Cross-Appellees

Lawrence O’Gorek, Beatrice Tsuneyoshi, and Kim Kalani’s
application for writ of certiorari filed on March 20, 2012, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, May 2, 2012.

Paul A. Schraff and                 /s/ Paula A. Nakayama
Charles K.Y. Khim on the
application for                     /s/ Simeon R. Acoba Jr.
Petitioners/Plaintiffs-
Appellants, Cross-                  /s/ Sabrina S. McKenna
Appellees
                                    /s/ Derrick H. M. Chan
Deirdre Marie-Iha and
Marissa H.I. Luning, on             /s/ Richard K. Perkins
the response for
Respondents/Defendants-
Appellees, Cross-
Appellants




                                2